 Case 19-61608-grs            Doc 186-1 Filed 02/06/20 Entered 02/06/20 17:21:53                             Desc
                                   Proposed Order Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF KENTUCKY
                                    LONDON DIVISION

                                                          )
 In re:                                                   )    Chapter 11
                                                          )
 Americore Holdings, LLC, et al.,1                        )    Case No. 19-61608-grs
                                                          )
                            Debtors.                      )    Jointly Administered
                                                          )
                                                          )    Honorable Gregory R. Schaaf
                                                          )

                                                     ORDER

          On Motion to Withdraw as counsel for Cardinal Health 110, LLC and Cardinal Health 200,

LLC, and the Court being otherwise sufficiently advised;

          IT IS HEREBY ORDERED that counsel’s Motion to Withdraw is GRANTED; and

          IT IS FURTHER ORDERED that Mary L. Fullington will be removed from the Court’s

CM/ECF electronic service list.




1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises,
LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood
Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC
(3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital
Corporation #1 (2766).
 Case 19-61608-grs     Doc 186-1 Filed 02/06/20 Entered 02/06/20 17:21:53   Desc
                            Proposed Order Page 2 of 2




TENDERED BY:

 /s/ Mary L. Fullington
Mary L. Fullington
WYATT, TARRANT & COMBS, LLP
250 West Main Street, Suite 1600
Lexington, Kentucky 40507-1746
Telephone: (859) 233-2012
Facsimile: (859) 259-0649
Email: mfullington@wyattfirm.com

Counsel for Cardinal Health 110, LLC
and Cardinal Health 200, LLC

100225003.1




                                         2
